Citation Nr: 0000678	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $11,787.60.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from March 1976 to 
September 1985 and from September 1986 to September 1996.

This matter arises from July 1997 and March 1998 
administrative decisions from the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) at 
the Indianapolis, Indiana Regional Office (RO).  Therein it 
was held that it would not violate the principles of equity 
and good conscience for the appellant to be required to repay 
the amount at issue.  The veteran noted an appeal and the 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.


FINDINGS OF FACT

1.  In September 1985, the veteran separated from active duty 
and thereafter, in July 1986, filed a claim for service 
connection for disability compensation.

2.  Effective September 10, 1986, the veteran returned to 
active duty service as a member of the Army National Guard 
(ARNG).  

3.  By rating decision in September 1986, the veteran was 
awarded service connection and monthly disability 
compensation effective from September 2, 1985 based upon a 
service separation date of September 1, 1985. 

4.  In October 1986, the veteran was notified of the 
prohibition against receiving disability compensation and 
inactive duty pay simultaneously through VA Form 21-8951, 
declaration of benefits and waivers.

5.  In March 1989, the veteran requested a waiver of 
overpayment of disability compensation created by her failure 
to appear for VA examination; she reported that she had 
enlisted in the Indiana National Guard in September 1995 and 
was selected for an Army Reserve Guard tour of duty in 
September 1996.  

6.  The overpayment of the veteran's benefits was created by 
her knowing and willful failure to report her return to 
active duty status.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, in the amount of $11,787.60, is 
precluded by the veteran's bad faith.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965(b), 
3.654 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the appellant was awarded 
service-connected disability benefits effective September 2, 
1985, based upon her reported separation from active duty as 
of September 1, 1985.  In July 1988, the veteran was 
requested to appear for a routine future VA examination to 
assess the status of her service-connected disabilities.  She 
failed to report for the examination and she was subsequently 
notified in September 1988, that her benefits would be 
suspended because of her failure to appear for examination.  
She was also notified in September and October 1988, that 
inactive duty pay may not be made to any veteran in receipt 
of disability compensation benefits unless the veteran 
elected a waiver of compensation.  The notice was accompanied 
by a declaration of benefits and waiver form, which the 
veteran failed to return.  

In March 1989, the veteran was notified that the suspension 
of her disability benefits caused an overpayment and 
resulting debt.  She submitted a request to the RO in March 
1989, to waive the debt.  She reported that she had been 
receiving benefits sporadically and was "somewhat confused" 
regarding procedures.  She stated that she had separated from 
the regular Army on September 1, 1985 and enlisted in the 
Indiana ARNG on September 3, 1985, "as a traditional 
soldier."  She reported that on September 10, 1986, she 
"was selected for an AGR tour with the Indiana Army National 
Guard; recruiting command, and have served with them 
consecutively."  She stated that she had submitted the 
appropriate forms to "suspend partial payment in lieu of my 
weekend drills."  She acknowledged the VARO's 1988 letter 
regarding missing a physical examination, but did not recall 
any further information telling her to appear.  She further 
stated that her husband had been unemployed since December 
1989, due to an injury, and that recovery of the debt would 
be "an extremely stressful hardship."  A subsequent VA 
examination in June 1989 resulted in continuation of 
compensation payments and resolution of the outstanding debt.  
A March 1989 referral of indebtedness to the VARO COWC 
indicated that the veteran's May 1989 disability compensation 
award cleared her overpayment and resolved the existing debt.  

In October 1996, the veteran filed a claim for compensation 
for several conditions and submitted a DD Form 214 showing 
separation from active duty with the Army National Guard on 
September 30, 1996.  The RO subsequently sent the veteran 
notification of a proposed suspension of benefits.  The RO 
notified the veteran that an overpayment had been created 
beginning September 10, 1986, as she was not entitled to 
disability compensation during active duty.  The amount of 
the debt was calculated to be $43,526.00.  The veteran 
requested a waiver stating that she was unaware that her 
monthly compensation was for disability benefits.  She stated 
that she was told she would receive compensation until her 
son graduated from school.  She further stated that since it 
was not her "error," and repayment of the debt would create 
substantial hardship, it should be waived.

The VARO COWC denied waiver of the overpayment of $43,526 in 
July 1997, on the basis that the veteran did not show 
financial hardship and had acted in bad faith by continuing 
to accept compensation benefits during her 10 years of active 
duty.  The RO pointed out that the veteran had been notified, 
with her September 1996 disability compensation award letter 
that, receipt of active duty pay and compensation benefits 
simultaneously, was prohibited by VA regulations.  

The veteran submitted an FSR in August 1997 and the COWC 
reconsidered her request for waiver.  After a review of the 
record, the COWC waived a portion of the veteran's debt in 
the amount of $31,739 leaving a balance due of $11, 787.60.  
The COWC determined that, while the veteran demonstrated bad 
faith in receiving compensation benefits after having been 
notified of the prohibition against receipt of benefits and 
compensation, she did indicate in her waiver request of March 
1989, that she was enlisted in the ARNG in September 1985.  
The COWC found that the RO's oversight changed the balance of 
fault to the VA for continuing to issue compensation 
benefits.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, she asserts 
that she was not at fault in the creation of the debt because 
the VA was aware of her active duty status.  Because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 vet. App. 430, 434 
(1991).   

The applicable law and regulations provide that, pension, 
compensation, or retirement pay on account of her own 
service, will not be paid to any person for any period for 
which she receives active service pay.  38 U.S.C.A. 
§ 5304(a)(1) (West 1991); 38 C.F.R. §§ 3.654, 3.700(a) 
(1999).  

Overpayments created by payment of benefits to which the 
veteran was not entitled are subject to recovery if recovery 
is not waived.  Waiver of repayment of an indebtedness is 
statutorily precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (1999).  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994)(citing 38 C.F.R. § 1.965). 

The Board observes that bad faith is defined as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  A debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).

The Board agrees with the Committee's finding that the 
veteran exercised bad faith in failing to notify the VA of 
her active duty status.  Her assertion that she was unaware 
why she was receiving compensation is suspect, given that she 
filed the original claim for compensation in July 1986, and 
reenlisted in September 1986.  Moreover, the September 1986 
RO letter, which notified her of the award of service 
connection and monthly compensation, was not returned or 
otherwise noted to be undeliverable.  While the September 
1988 VA declaration of benefits and waiver notification 
regarding inactive duty pay was returned because the veteran 
moved, it was remailed in October 1988 to a new address.  
There is no indication it was not received, and the 
presumption of regularity that attaches to the administrative 
procedures of mailing notices has not been rebutted.  See 
Jones v. West, 12 Vet. App. 98 (1998).   

The veteran further contends that she is not at fault because 
she notified the RO in 1987 of her change in duty status.  
However, there is no such record of notification associated 
with the claims file and, assuming arguendo, that the veteran 
did notify the RO, it would still have been well after the 
September 1986 award and after several months of compensation 
checks.  The Board finds no basis in the record to support 
the veteran's assertions.  Indeed, the evidence to the 
contrary is unequivocal.  The veteran acknowledged receiving 
the monthly benefits, acknowledged that she received 
correspondence from the VA regarding her failure to report 
for a VA examination, and, her military occupational 
specialty was as a personnel specialist/recruiter which 
indicates by necessity a knowledge of the benefits available 
to veterans.  Thus, the Board concludes that, although the 
veteran may have not intended to commit fraud upon the 
government, she certainly sought an unfair advantage by 
receiving both active duty pay and disability compensation, 
with knowledge of the likely consequences.  38 C.F.R. § 
1.965(b)(2).

While the applicable law is a statutory bar to waiver of 
overpayment, the COWC has interpreted the matter differently 
and assessed the request for waiver according to the standard 
of whether recovery of the remaining debt would be against 
the principles of equity and good conscience.  38 C.F.R. 
§ 1.963(a).  Inasmuch as the RO has already waived a 
substantial portion of the veteran's debt, and she has 
asserted a hardship, the Board will also address the issue of 
equity.  

The phrase, equity and good conscience, means arriving at a 
fair decision between the obligor and the Government.  The 
elements of equity and good conscience include consideration 
of the relative fault of the debtor; whether collection of 
the debt would create undue hardship and deprive the debtor 
of basic necessities; whether collection would defeat the 
purpose of the benefit; and whether failure to make 
restitution would result in unjust enrichment to the debtor.  
Jordan v. Brown, 10 Vet. App. 171, 173 (1997); Cullen v. 
Brown, 5 Vet. App. 510, 511 (1993); 38 C.F.R. § 1.965(a).  

In reviewing the evidence of record, the Board finds little 
evidence to support the veteran's position that it would be a 
hardship for her to repay the outstanding debt of $11,787.60.  
The veteran reported on her FSR of June 1998, that her 
monthly income was $904, including $704 monthly retirement, 
and $200 part-time income with monthly expenses of $710.  
However, notwithstanding the veteran's reported retirement 
sum of $704, an October 1996 statement from the United States 
Department of Defense Finance and Accounting Service, 
reflected a retirement income of $1117 per month.  This 
amount, combined with her reported $200 monthly part-time 
income and $710 monthly expenses results in a net income of 
$607 a month.  Even assuming that the veteran's reported FSR 
is accurate, and her monthly income is only $904, she is 
still left with a net income, after expenses, of $194, which 
does not preclude her from taking care of herself as she has 
no dependents.  

Accordingly, the Board finds that the veteran's failure to 
report her return to active duty status in September of 1996, 
while in receipt of disability compensation, was an act of 
bad faith and waiver of the debt of $11,787.60 is precluded 
by law. 38 U.S.C.A. § 5302(c) (West 1991); Sabonis v. Brown, 
6 Vet. App. 426, 429 (1994).


ORDER

Waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $11,787.60 is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

